
	
		I
		111th CONGRESS
		1st Session
		H. R. 3806
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to extend and expand the Medicare rural community
		  hospital demonstration program.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Rural Health Care Extension Act of
			 2009.
		2.Extension and
			 expansion of the Medicare rural community hospital demonstration
			 program
			(a)Selection of
			 demonstration areasSection
			 410A(a)(2) of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note) is amended to read as
			 follows:
				
					(2)Demonstration
				AreasThe demonstration
				program shall be conducted in rural areas selected by the Secretary in the 15
				States with the lowest population densities, as determined by the Secretary
				using the Statistical Abstract of the United States: 2009 (published by the
				Bureau of the
				Census).
					.
			(b)Selection of
			 hospitalsSection 410A(a)(4)
			 of such Act is amended by striking 15 and inserting
			 30.
			(c)DurationSection 410A(a)(5) of such Act is amended
			 by striking 5-year and inserting 10-year.
			(d)ReportsSection 410A(e) of such Act is amended to
			 read as follows:
				
					(e)ReportsThe Secretary shall submit to
				Congress—
						(1)within 6 months
				after the date of the enactment of the Enhanced Rural Health Care Extension Act
				of 2009, an interim report on the operation of the demonstration program under
				this section; and
						(2)within 6 months
				after the completion of the demonstration program, a final report on the
				operation of such program.
						Each
				report under this subsection shall include recommendations for such legislation
				and administrative action as the Secretary determines to be appropriate..
			(e)Exception for
			 certain rural community hospitalsIf, on the date of the
			 enactment of this Act, a rural community hospital (as defined in section
			 410A(f)(1) of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note)) is participating in
			 the rural community hospital demonstration program established under section
			 410A of such Act and is located within a State that is not identified by the
			 Secretary of Health and Human Services under section 410A(a)(2) of such Act (as
			 amended by this section), the Secretary shall provide for the continued
			 participation of such hospital in such demonstration program.
			(f)Technical
			 amendmentsSection 410A of such Act is amended—
				(1)in subsection (b)—
					(A)in paragraph
			 (1)(B)(ii), by striking 2) and inserting 2));
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting cost before reporting
			 period; and
						(ii)in subparagraph (B), by inserting
			 cost before reporting period the first place it
			 appears; and
						(2)in subsection (f)(1)—
					(A)in subparagraph
			 (A)(ii), by striking paragraph (2) and inserting
			 subparagraph (B); and
					(B)in subparagraph
			 (B), by striking paragraph (1)(B) and inserting
			 subparagraph (A)(ii).
					
